Third District Court of Appeal
                               State of Florida

                       Opinion filed February 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0841
                       Lower Tribunal No. 15-29427
                          ________________


                              Jorge Arbelaez,
                                 Appellant,

                                     vs.

                            Martha Ortiz, et al.,
                                Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Jorge Arbelaez, in proper person.

     Gianna Hillis (Pembroke Pines), for appellees.


Before SCALES, GORDO and BOKOR, JJ.

     BOKOR, J.
     Pro se appellant, Jorge Arbelaez, contests that he was properly

served in the action below, which resulted in a default final judgment

entered against him. Arbelaez argues that the trial court erred in denying

his motion to quash service. However, the record reflects that, after filing

the motion to quash service in the trial court, and before obtaining a ruling

on such motion, Arbelaez, through then-retained counsel, moved to

dismiss on bases other than jurisdiction and sought to assert a verified

counterclaim. The motions, filed before Arbelaez received any decision on

the motion to quash, contained no reservation of rights or assertion of the

pending motion to quash. See Babcock v. Whatmore, 707 So. 2d 702,

704-05 (Fla. 1998) (holding that a defendant waives a timely challenge to

personal jurisdiction by seeking affirmative relief); Eskenazi v. Eskenazi,

283 So. 3d 389, 389 (Fla. 3d DCA 2019) (applying same).

     Affirmed.




                                     2